Citation Nr: 1815874	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable disability rating for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran, after the initial grant of service connection for tinnitus and hearing loss in April 2008 rating decision, appealed the rating assigned for bilateral hearing loss.  Eventually the claim made its way to the Board, and the Board denied the claim in a February 2013 decision.  The Veteran applied for reconsideration, which was denied in April 2013.  It appears no timely appeal was taken to the United States Court of Appeals for Veterans Claims.  In the meantime, the Veteran filed the claims currently before the Board in March 2013.  It is this March 2013 claim that is now before the Board.

In correspondence to VA, the Veteran has stated that he is unemployable.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that a claim for TDIU is part and parcel of the increased rating claims currently on appeal.

The Veteran is represented by a private attorney before the Board.  She asked that the Board notify her office in writing when the Veteran's file was certified to the Board and be "afforded the opportunity to submit additional evidence and a legal memorandum in support of each claim on appeal.  Form 9 (accompanying correspondence) June 12, 2017.  A letter informing the Veteran that his appeal was certified to the Board was sent on January 30, 2018, and the Veteran's attorney at her office's address of record was copied.  The Veteran has since submitted argument to the Board, but nothing has been received from the attorney.  As always, the Board will consider below the argument put forth by the Veteran in adjudicating his claim.  However, more than a month having passed since a copy of the January 2018 letter was sent to the attorney, the Board finds that the Veteran's attorney has had adequate time to respond and will adjudicate the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a compensable disability rating for hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran is in receipt of the highest schedular rating for tinnitus, and the evidence does not support related symptomatology not contemplated by the rating code.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under DC 6260, a 10 percent rating is available for recurrent tinnitus.  38 C.F.R. § 4.87 DC 6260.  A single evaluation for recurrent tinnitus is assigned whether tinnitus is in one ear, both ears, or in the head.  38 C.F.R. § 4.87 DC 6260 note (2).

The Veteran is already in receipt of the highest schedular rating.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of ringing in the ears.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic code.

In argument, the Veteran states that his bilateral hearing loss disability has kept him from living a normal life he should be enjoying as well as posing a threat to his personal safety.  This is due to his reduced ability to communicate actively and effectively with family and in social and work environments.  He describes his tinnitus as severe.

His private audiologist, Dr. Hull, noted that sensorineural hearing impairment has a profound negative impact on the individual's life.  In addition to posing a threat to personal safety, hearing impairment has an adverse effect on physical, cognitive, emotional, social and behavioral function.  The Board interprets this statement from Dr. Hull as speaking in generalities about the effects of hearing impairment as he has not described with any specificity how the listed impairments to functioning have affected the Veteran.

The Veteran's other private audiologist, Dr. Alvarez, noted significant hearing impairment that profoundly impacts the Veteran's quality of life and ability to communicate in every situation.  He also stated that hearing impairment affects individuals in all facets of life, including physical, emotional and psychological and cognitive and has been associated with an increased risk of dementia and incidence of falling.  However, Dr. Alvarez has not connected any of these effects to the Veteran, and therefore, the Board does not accept them as descriptions of current symptomatology of tinnitus but rather as potential future effects of the disability.  

With respect to tinnitus, the Veteran and his private audiologists have fully described the effects of his disability.  However, the evidence of record does not reveal symptomatology not contemplated by the rating criteria as he has only complained of the effects of his decreased ability to hear due to tinnitus and hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  As a result, referral for extraschedular consideration is not warranted.  

The Veteran is asking for extraschedular consideration of the combined effects of his hearing loss and tinnitus.  However, such is not available.  38 C.F.R. § 3.321(b) (effective January 8, 2018); 82 Fed. Reg. 57830 (December 8, 2017) (noting that the amendment to 38 C.F.R. § 3.321(b) was to clarify that extraschedular consideration is not available for the combined effects of multiple disabilities and applies to all claims, such as these, pending before VA as of January 8, 2018).  As a result, addressing the issue of extraschedular consideration for tinnitus is appropriate at this stage.

Therefore, even after affording the Veteran the benefit of the doubt, a rating in excess of 10 percent for tinnitus is denied.

The Board acknowledges the Veteran's assertion that tinnitus is constantly distracting and emotionally agitating in both ears.  Giving full credence to the Veteran's statements, and acknowledging his competence to describe his symptoms, the Board finds that the Veteran has not identified any symptoms that are beyond the contemplation of impairment associated with recurrent tinnitus outlined in the schedular rating criteria at Diagnostic Code 6260.  The recurrent nature of the episodes of tinnitus is explicitly included in the rating schedule.  

Because the schedular rating criteria are adequate to rate the Veteran's tinnitus, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  As there is no schedular basis upon which to award more than a single 10 percent rating for tinnitus, and as extraschedular referral is not warranted, the appeal must be denied.  


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The examinations of record are not adequate to rate the Veteran's hearing loss, and a new examination is necessary.  

A March 2014 VA examination note shows that the Veteran has a history of moderately severe to profound hearing loss in the right ear and mild to severe history of hearing loss in the left ear.  The Veteran was not wearing hearing aids and pure tone threshold and speech recognition testing could not be tested.  The examiner stated that the Veteran's responses were unreliable and not consistent with audiological findings even after repeated instructions.  She stated that the Veteran had no difficulty conversing with the examiner, but he gave only half responses to spondaic words.  The average pure tone threshold of the unreliable testing was 105 decibels.

In January 2018, the Veteran wrote to the Board regarding his hearing loss and submitted the results of audiological testing from his private audiologists.  He stated that he has suffered over the years because his hearing loss and tinnitus prevent him from living a normal life he should be enjoying and posing a threat to his personal safety.  This stems from not being able to communicate actively and effectively in family, social, and work environments.

The first private hearing test is from October 2013 conducted by Dr. Hull.  The audiologist noted that the Veteran has had hearing loss and tinnitus for many years and worn hearing aids since 2008.  Speech recognition tests were 96 percent bilaterally.  Hearing loss was described as mild to profound.

Dr. Hull noted that, based on the American Medical Association (AMA) 1979 Hearing Handicap Formula including Tinnitus, the Veteran has right ear hearing loss of 44.25 percent and left ear hearing loss of 42.38 percent.  With an overall hearing handicap of 42.69 percent.  This was described as indicating a significant hearing handicap that will interfere with daily living, especially speech communication.

The second is a May 2017 letter from Dr. Alverez.  The audiologist noted the history of the Veteran's hearing loss and tinnitus.  Pure tone threshold testing revealed speech reception threshold at 45 decibels in the left ear and 50 decibels in the right ear.  Speech recognition scores were 92 percent bilaterally for amplified speech.  Dr. Alverez also cited to the AMA 1979 Hearing Handicap Formula including Tinnitus and found that the Veteran had right ear hearing loss of 54.4 percent and left ear hearing loss of 56.3 percent with an overall hearing handicap of 54.7 percent.  This indicated a significant hearing handicap that interferes with the activities of daily living, especially speech communication.

Dr. Alverez stated that the Veteran's hearing impairment has had a profound impact on his quality of life and ability to communicate.  Dr. Alverez generally noted that hearing impairment affects individuals in all facets of life, including physical, emotional, psychological, and cognitive and has been linked to increased risk of dementia and falling.  Dr. Alverez did not note that any specific non-communicative effects that the Veteran experiences.

The percentages cited by Dr. Hull and Dr. Alverez are not binding on the Board.  That is, a 43 percent or 55 percent hearing loss as indicated by the AMA does not speak to the rating criteria.  Further, the examination reports of Dr. Hull and Dr. Alverez are not adequate for rating purposes as they do not reveal in adequate detail the results of pure tone and speech recognition testing.   

While the Board recognizes that the percentages may correspond to pure tone thresholds in some way, the Board does not have the expertise to translate these percentages into data recognized by the rating criteria.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In conjunction with the examination, the examiner will be asked to explain these percentages if possible.  The Veteran may also submit evidence in this regard.

The claim of entitlement to TDIU is also being remanded, as it is inextricably intertwined with the pending claim for a compensable rating for bilateral hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.  

2.  Afford the Veteran with a new VA examination to determine the nature and severity of his bilateral hearing loss.  

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

As part of the examination, the examiner should translate, if possible, the percentages in Dr. Hull and Dr. Alverez's letters into pure tone thresholds and speech discrimination scores.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


